Per, Curl&m:
This case turns upon the meaning of the word “ dividends,” contained in the note or due-bill sued upon. The note was to' be paid only “ from the first dividends declared by the Title Insurance & Trust Company.” The defendant contends that it means dividends declared out of profits only. If such had been the language of the instrument, the case would have been free from difficulty. In point of fact there were no profits, and of course none could be divided. The company went into liquidation shortly after it commenced business, and the assets, from $25,000 to $30,000, were distributed among the shareholders. Of this, the defendant received $900; and the plaintiff contends, and the jury have so found, that to this extent defendant was liable to him upon the due-bill in question. We cannot give the word “ dividend ” the narrow construction claimed for it. There may be dividends out of profits, and there may be dividends out of insolvent estates. The one is as much a dividend as the other.
Judgment affirmed.